Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is requested to note that the Examiner for this application has changed. Future correspondence should be directed to Joseph Miano, Art Unit 1632, whose contact information can be found below.

Election/Restrictions
Applicant's election with traverse of Group I, claims 37-46 in the reply filed on 02/28/2022 is acknowledged.  
The traversal is on the ground(s) that all Groups of claims should be examined together as they have unity of invention, that the technical feature is a special technical feature and has never been produced before, and that the preparation of claimed cells was not disclosed by Yang (PLoS ONE, 2013, previously cited 01/13/2022). As evidence, Applicant argues that the cells have not been cultured with the cocktail of the present invention (IL1β and IL4), and are therefore unstimulated. As further evidence, applicant argues that Yang isolated MSCs from placental chorionic villi, while the invention of the instant application isolated MSCs from whole placenta, and that because of this, these cells have different expression of CD106. Finally, as further evidence, applicant sites a table illustrating different expression levels of CD106 in umbilical cord-derived MSCs as compared to placenta-derived MSCs, and distinguishes between those cellular populations in terms of expression of CD106.
unity of invention is established by evaluation of the technical features that the inventions have in common rather than all the technical features recited in the claims. The common technical feature of the groups does not require MSCs to be cultured in a cocktail of IL1β and IL4 in order to prepare CD106high CD151+ Nestin+ mesenchymal stem cells (MSCs). Rather claim 37 from Group I specifies, MSCs be cultured in a medium comprising “at least two pro-inflammatory growth factors”. Furthermore, Yang states that MSCs were cultured with at least two-proinflammatory growth factors (p3, In vitro stimulation of MSCs).
Furthermore, the common technical feature of Groups I-III does not require MSC to be isolated from whole placenta, but rather a “population of undifferentiated MSCs”. Therefore, any undifferentiated MSCs would satisfy this condition, and Yang, specifically states that in addition to other undifferentiated MSCs, placental MSCs were used (Materials and Methods, Generation of BM-MSCs, AD-MSCs, UC-MSCs and CV-MSCs, p2).
Furthermore, the common technical feature of Groups I-III does not require specific expression of cellular markers, only that the markers are CD106high CD151+ Nestin+. As originally stated in the office action on 01/13/2022, “Yang et al teaches that mesenchymal stem cells (MSCs) reside in almost all body tissues but that MSCs derived from different tissues exhibit some difference in biological properties (Abstract). For example, they teach that placental chorionic villi-derived MSCs contain a subpopulation of MSCs that highly express CD106, express netrin, and have unique immunoregulatory activity (Abstract; Fig 1; Table 2; Page 5-6, Placental chorionic villi MSCs highly express CD106). While Yang et al does not explicitly state that the placenta derived MSCs express CD151, such expression is a property of Specification page 22-23, Table 2; Page 31, lines 10-13).”
Therefore, since Yang teaches MSCs with high expression of CD106 and expression of Nestin in placenta derived MSCs and since the specification of the instant application states that expression of CD151 is a property of placenta-derived MSCs, CD106high CD151+ Nestin+ MSCs are known in the art, and therefore cannot be considered a special technical feature.
The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.
Furthermore, as explained in depth below, Li (Cells Tissues Organs, 2007), discloses a method of culturing placenta-derived MSCs with pro-inflammatory growth factors IL-1β and IL-4 (p177, column 1, middle paragraph). Therefore, a method of culturing placenta-derived MSCs with pro-inflammatory growth factors IL-1β and IL-4 was also known in the art before the effective filing date.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 47-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 37-46 have been examined on their merits. 



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 37-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Cells Tissues Organs, 2007).
In regards to claims 37-38 and 42-43, Li discloses a method of culturing undifferentiated MSCs in media containing at least two pro-inflammatory growth factors, those growth factors being IL-1β and IL-4 (p177, column 1, middle paragraph).
Li also discloses that cells expressed CD106 (Fig.2, p173). While Li is silent on whether the cells also expressed CD151 and Nestin, or that expression of CD106 was enhanced, since Applicant’s disclosure (Specification, claim 37) indicates that exposing cells to at least two pro-inflammatory growth factors, and specifically IL-1β and IL-4 (claim 38), is sufficient to prepare CD106high CD151+ Nestin+ (MSCs), since Li carries out this step, the reference cell method is deemed to inherently prepare CD106high CD151+ Nestin+ MSCs as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing  be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claims 39 and 44, Li discloses that those undifferentiated MSCs were isolated from placenta (p177, column 1, middle paragraph; Materials and methods, Isolation and culture of placenta-derived cells, p170).
In regards to claims 40 and 45, Li discloses that IL-1β was used in concentrations of 5 ng/ml, 10 ng/ml, 15 ng/ml, 20 ng/ml, 30 ng/ml, and 40 ng/ml (Fig. 6, p176; p177, column 1, middle paragraph).
In regards to the ranges disclosed by Li, according to MPEP 2131.03, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Since Li discloses concentrations of 5 ng/ml, 10 ng/ml, 15 ng/ml, 20 ng/ml, 30 ng/ml, and 40 ng/ml which lies within range of 1 to 100 ng/ml, Li discloses the range as claimed.
In regards to claim 41 and 46, Li discloses that IL-4 was used in concentrations of 0.5 ng/ml, 1 ng/ml, 1.5 ng/ml, 2 ng/ml, 2.5 ng/ml, and 3 ng/ml (Fig. 6, p176).
In regards to the ranges disclosed by Li, according to MPEP 2131.03, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in 
In regards to claim 42-43, Li discloses a method of culturing undifferentiated MSCs in media containing at least two pro-inflammatory growth factors, those growth factors being IL-1β and IL-4 (p177, column 1, middle paragraph).
Li also discloses that cells expressed CD106 (Fig.2, p173). While Li is silent on whether the cells also expressed enhanced expression of CD106, since Applicant’s disclosure (Specificaiton, claim 37) indicates that exposing cells to at least two pro-inflammatory growth factors, and specifically IL-1β and IL-4 (claim 38), is sufficient to prepare enhanced CD106 expression, since Li carries out this step, the reference cell method is deemed to inherently prepare MSCs with enhanced expression of CD106 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
	Therefore, the disclosure of Li anticipates the invention as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 37-46 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-39, of copending Application No. 17/251,120.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both inventions are drawn to methods that produce CD106high CD151+ Nestin+ MSCs by culturing undifferentiated MSCs in media containing at least two pro-inflammatory growth factors. 
In regards to claims 37 and 42, Copending claim 33 teaches undifferentiated MSCs were cultured in a culture medium comprising at least two pro-inflammatory growth factors and that this generated CD106high CD151+ Nestin+ MSCs.
In regards to claims 38 and 43, Copending claims 34 and 39 teach that the pro-inflammatory growth factors were IL-1β and IL-4.
In regards to claims 39 and 44, Copending claims 35 and 36 teach that the undifferentiated MSCs are derived from umbilical cord or placenta.
In regards to claims 40 and 45, Copending claim 37 teaches that the concentration of IL-1β was between 1 and 100 ng/ml.
In regards to claims 41 and 46, Copending claim 38 teaches that the concentration of IL-4 was between 1 and 100 ng/ml.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	Rejection of claims 37-46 is proper.
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632